DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 27, 29, 32 and 34 of this application is patentably indistinct from claims 8 and 20 of Application No. 10,656,222. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 29, 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 10,656,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims discloses the same invention as US Patent No. 10,656,222.



Claims in Application  16/850696
Claims in US 10,656,222
27. A method of amplifying nuclear magnetic resonance (NMR) signal in response to a transmitted NMR pulse, the method comprising: estimating a characteristic time associated with the NMR signal; transmitting the NMR pulse to a sample and receiving the NMR signal therefrom; and applying a time-dependent amplifier gain to the received NMR signal based at least in part on the estimated characteristic time, wherein the time-dependent amplifier gain comprises a series of discrete gain increases.

8.  A method of amplifying an NMR signal in 
response to a transmitted NMR pulse, the method comprising: estimating a characteristic time associated with the NMR signal;  transmitting the NMR pulse to a sample and receiving the NMR signal therefrom;  and applying a time-dependent amplifier gain to the received NMR signal based at least in part on the estimated characteristic time, wherein the time-dependent amplifier gain comprises a series of discrete gain increases and a profile of the series of discrete gain increases comprises an exponent. 

29. A nuclear magnetic resonance (NMR) apparatus comprising: a transceiver for transmitting an NMR pulse to a sample and receiving an NMR signal therefrom; and a controller configured to: estimate a characteristic time associated with the NMR signal; cause the transceiver to transmit the NMR pulse to the sample and receive the NMR signal therefrom; and cause a time-dependent amplifier gain to be applied to the received NMR signal based at 


the time-dependent amplifier gain comprises a series of discrete gain increases and a profile of the series of discrete gain increases comprises an exponent.
32. A method of dynamically varying gain amplification of received nuclear magnetic resonance (NMR) signals in response to transmitted NMR pulses, each received NMR signal corresponding to a transmitted NMR pulse, the method comprising: transmitting a first one of the NMR pulses to a sample and receiving therefrom a first one of the NMR signals; determining a characteristic time associated with the first one of the NMR signals; transmitting a second one of the NMR pulses to the sample and receiving therefrom a second one of the NMR signals; and applying a time-dependent amplifier gain to the received second one of the NMR signals based at least in part on the determined characteristic time, wherein the time-dependent amplifier gain comprises a series of discrete gain increases.


34. A nuclear magnetic resonance (NMR) apparatus comprising: a transceiver for transmitting NMR pulses to a sample and receiving NMR signals therefrom, each NMR signal corresponding to a transmitted NMR pulse; and a controller configured to: cause the transceiver to transmit a first one of the NMR pulses to the sample and receive therefrom the first one of the NMR signals; determine a characteristic time associated with the first one of the NMR signals; cause the transceiver to transmit a second one of the NMR pulses to the sample and receive therefrom the second one of the NMR signals; and cause the transceiver to apply a time-dependent amplifier gain to the received second one of the NMR signals based at least in part on the determined characteristic time,  wherein the time-dependent amplifier gain comprises a series of discrete gain increases.

20.  An NMR apparatus comprising: a transceiver for transmitting an NMR pulse to a sample and receiving an NMR signal therefrom;  and a controller configured to: 

(i) estimate a characteristic time associated with the NMR signal;  

(ii) cause the transceiver to transmit the NMR pulse to the sample and receive the NMR signal therefrom;  and 

(iii) cause a time-dependent amplifier gain to be applied to the received NMR signal based at least in part on the estimated characteristic time,

wherein the time-dependent amplifier gain comprises a series of discrete gain increases and a profile of the series of discrete gain increases comprises an exponent. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 29, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huwer et al. (US 2014/0091790 A1).
With respect to claim 27, Huwer discloses a method of amplifying nuclear magnetic resonance (NMR) signal in response to a transmitted NMR pulse, the method comprising: estimating a characteristic time associated with the NMR signal (see paragraph 0042-0045 disclosing the intensity time based correction calculated); transmitting the NMR pulse to a sample and receiving the NMR signal therefrom; and applying a time-dependent amplifier gain to the received NMR signal based at least in part on the estimated characteristic time (see paragraphs 0054-0055 disclosing applying the time dependent correction to the intensity), wherein the time-dependent amplifier gain comprises a series of discrete gain increases (see paragraphs 0041-0043 and 0076 disclosing the increase of signal intensity over time by reducing errors).
With respect to claim 29, Huwer discloses a nuclear magnetic resonance (NMR) apparatus comprising: a transceiver for transmitting an NMR pulse to a sample and receiving an NMR signal therefrom (see Figure 1, RF coils #215 connected to transmitter #220 and receiver #222); and a controller configured to (computer #221 considered as the controller): estimate a characteristic time associated with the NMR signal (see paragraph 0042-0045 disclosing the intensity time based correction calculated); cause the transceiver to transmit the NMR pulse to the sample and receive the NMR signal therefrom; and cause a time-dependent amplifier gain to be applied to the received NMR signal based at least in part on the estimated characteristic time (see paragraphs 0054-0055 disclosing applying the time dependent correction to the intensity), wherein the time-dependent amplifier gain comprises a series of discrete gain increases (see paragraphs 0041-0043 and 0076 disclosing the increase of signal intensity over time by reducing errors).
With respect to claim 32, Huwer discloses a method of dynamically varying gain amplification of received nuclear magnetic resonance (NMR) signals in response to transmitted NMR pulses, each received NMR signal corresponding to a transmitted NMR pulse, the method comprising: transmitting a first one of the NMR pulses to a sample and receiving therefrom a first one of the NMR signals; determining a characteristic time associated with the first one of the NMR signals; transmitting a second one of the NMR pulses to the sample and receiving therefrom a second one of the NMR signals (see paragraph 0042-0045 disclosing the intensity time based correction calculated); and applying a time-dependent amplifier gain to the received second one of the NMR signals based at least in part on the determined characteristic time (see paragraph 0042-0045 disclosing the intensity time based correction calculated), wherein the 
With respect to claim 34, Huwer discloses a nuclear magnetic resonance (NMR) apparatus comprising: a transceiver for transmitting NMR pulses to a sample and receiving NMR signals therefrom, each NMR signal corresponding to a transmitted NMR pulse (see Figure 1, RF coils #215 connected to transmitter #220 and receiver #222); and a controller (computer #221 considered as the controller) configured to: cause the transceiver to transmit a first one of the NMR pulses to the sample and receive therefrom the first one of the NMR signals; determine a characteristic time associated with the first one of the NMR signals; (see paragraph 0042-0045 disclosing the intensity time based correction calculated) cause the transceiver to transmit a second one of the NMR pulses to the sample and receive therefrom the second one of the NMR signals; and cause the transceiver to apply a time-dependent amplifier gain to the received second one of the NMR signals based at least in part on the determined characteristic time (see paragraphs 0054-0055 disclosing applying the time dependent correction to the intensity), wherein the time-dependent amplifier gain comprises a series of discrete gain increases (see paragraphs 0041-0043 and 0076 disclosing the increase of signal intensity over time by reducing errors).

Claims 27, 29, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agilandam et al. (US 7,068,032 B2).
With respect to claim 27, Agilandam discloses a method of amplifying nuclear magnetic resonance (NMR) signal in response to a transmitted NMR pulse, the method comprising: 
With respect to claim 29, Agilandam discloses  a nuclear magnetic resonance (NMR) apparatus comprising (see Figure 1): a transceiver for transmitting an NMR pulse to a sample and receiving an NMR signal therefrom (transmitting means/driver #140 and receiving means/data collector #150 connected to RF coil #108); and a controller (controller #160) configured to: estimate a characteristic time associated with the NMR signal (see Abstract and Columns 2 and 7, lines 28-49 and 4-48 respectively disclosing the gain fit time based calculated); cause the transceiver to transmit the NMR pulse to the sample and receive the NMR signal therefrom (Column 4, lines 57-67); and cause a time-dependent amplifier gain to be applied to the received NMR signal based at least in part on the estimated characteristic time (see Abstract and Columns 2 and 7, lines 28-49 and 4-48 respectively disclosing gain adjustment based on the estimate), wherein the time-dependent amplifier gain comprises a series of discrete gain increases (see Column 7, lines 57-63).
With respect to claim 32,  Agilandam discloses  a method of dynamically varying gain amplification of received nuclear magnetic resonance (NMR) signals in response to transmitted NMR pulses, each received NMR signal corresponding to a transmitted NMR pulse, the method comprising: transmitting a first one of the NMR pulses to a sample and receiving therefrom a 
With respect to claim 34, Agilandam discloses a nuclear magnetic resonance (NMR) apparatus comprising (see Figure 1): a transceiver for transmitting NMR pulses to a sample and receiving NMR signals therefrom, each NMR signal corresponding to a transmitted NMR pulse (transmitting means/driver #140 and receiving means/data collector #150 connected to RF coil #108); and a controller (controller #160) configured to: cause the transceiver to transmit a first one of the NMR pulses to the sample and receive therefrom the first one of the NMR signals; determine a characteristic time associated with the first one of the NMR signals signal (see Abstract and Columns 2 and 7, lines 28-49 and 4-48 respectively disclosing the gain fit time based calculated); cause the transceiver to transmit a second one of the NMR pulses to the sample and receive therefrom the second one of the NMR signals (Column 4, lines 57-67); and cause the transceiver to apply a time-dependent amplifier gain to the received second one of the NMR signals based at least in part on the determined characteristic time (see Abstract and Columns 2 and 7, lines 28-49 and 4-48 respectively disclosing gain adjustment based on the .
Allowable Subject Matter
Claims 28, 30, 31, 33, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses a MR system with parameter determination related to time and having gain increase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866